DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelly S. Horn (Reg.#70,657) on 08/12/2021.
The application has been amended as follows: 
Listing of Claims:	
1. (Currently Amended) A processor-implemented method 
receiving a plurality of Internet Protocol (IP) from a plurality of third party application as input to an active FPGA middleware framework, wherein the plurality of IP comprises a plurality of fragments and a sequence numbers corresponding to each of the plurality of fragments, wherein the plurality of fragments of the received plurality of IP comprises a Transmission Control Protocol (TCP) or a User Datagram Protocol (UDP) 
re-assembling the received TCP and the received UDP, wherein the re-assembling is based on the sequence number of the plurality of fragments 
checking the re-assembled UDP for a missing sequence of fragments and requesting a re-transmission of the missing sequence of re-assembled UDP over a TCP channel from a plurality of third party application 

transmitting the complete message with plurality of sequence numbers from the active FPGA middleware framework to a passive FPGA middleware framework for maintaining a real-time and dynamic synchronization of the received IP between the active FPGA middleware framework and passive FPGA middleware framework 
detecting a failover of the active FPGA middleware framework based on transmission of a plurality of sequence numbers of transmitted complete message to the passive FPGA middleware 
recovering from the detected failover by activating the passive FPGA middleware framework after detecting a failure of the active FPGA middleware framework 
2. (Original) The method of claim 1, wherein the missing sequence of re-assembled UDP is transmitted over the TCP channel after encapsulating the missing sequence of re- assembled UDP over TCP.  
3. (Original) The method of claim 2, wherein the re-transmitted missing sequence of UDP is received, re-assembled, checked for a second missing UDP.  
4. (Original) The method of claim 3, wherein for the second missing UDP a new re- transmission is requested for the third part application for the second missing UDP over the TCP channel.  
5. (Currently Amended) The method of claim 1, wherein the step of detecting a failover of the active FPGA middleware framework further comprising:

receiving and saving the complete message with plurality of sequence numbers in the passive FPGA middleware framework for processing 
transmitting a receipt from passive FPGA to active FPGA middleware framework, wherein the receipt comprises a saved previous consecutive sequence number of received complete message 
detecting a failover of the active FPGA middleware framework based comparison of the received sequence number with the saved previous consecutive sequence in the passive FPGA
6. (Currently Amended) A system 
a reassembly logic module-1 
receiving a plurality of Internet Protocol (IP) from a plurality of third party components as input to an active FPGA middleware framework, wherein the plurality of IP comprises a plurality of fragments and a sequence numbers corresponding to each of the plurality of fragments, wherein the plurality of fragments of the received plurality of IP comprises a Transmission Control Protocol (TCP) or a User Datagram Protocol (UDP); and 
re-assembling the received TCP and the received UDP, wherein the re- assembling is based on the sequence number of the plurality of fragments;

a sequence insert module 
a switch over logic module 
detecting a failover of the active FPGA middleware framework based on transmission of a plurality of sequence numbers of transmitted complete message to the passive FPGA middleware framework; and 
recovering from the detected failover by activating the passive FPGA middleware framework after detecting a failure of the active FPGA middleware framework.  
7. (Currently Amended) The system of claim 6, further includes application entities that comprises:AMENDMENT AND RESPONSEPage 5 
an application specific filter module 
an application processing module 
8. (Currently Amended) The system of claim 6, wherein a reassembly logic module-2 
9. (Currently Amended) The system of claim 6, wherein the complete message with plurality of sequence numbers is saved in a circular buffer module
10. (Currently Amended) The system of claim 6, for detecting a failover further comprises temperature monitoring and heartbeat detection module 
11. (Previously Amended) A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: 
receiving a plurality of Internet Protocol (IP) from a plurality of third party application as input to an active Field-Programmable Gate Array (FPGA) middleware framework, wherein the plurality of IP comprises a plurality of fragments and a sequence numbers corresponding to each of the plurality of fragments, wherein the    vFiling Date: August 8, 2019plurality of fragments of the received plurality of IP comprises a Transmission Control Protocol (TCP) or a User Datagram Protocol (UDP); 

checking the re-assembled UDP for a missing sequence of fragments and requesting a re-transmission of the missing sequence of re-assembled UDP over a TCP channel from a plurality of third party application; 
inserting the re-assembled UDP and the re-transmitted missing sequence of UDP to form a complete message with plurality of sequence numbers in the active FPGA middleware framework; 
transmitting the complete message with plurality of sequence numbers from the active FPGA middleware framework to a passive FPGA middleware framework for maintaining a real-time and dynamic synchronization of the received IP between the active FPGA middleware framework and passive FPGA middleware framework; 
detecting a failover of the active FPGA middleware framework based on transmission of a plurality of sequence numbers of transmitted complete message to the passive FPGA middleware; and 
recovering from the detected failover by activating the passive FPGA middleware framework after detecting a failure of the active FPGA middleware framework.

Notice of Pre-AIA  or AIA  Status



The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in this application.
Response to Arguments
Applicant’s arguments, see Page 7, filed 08/09/2021, with respect to Claims 1, 6 and 11 with respective to claim objection have been fully considered and are persuasive. The claim objection of claims 1, 6 and 11 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Barnes et al. (US 2016/0050085 A1), which directed to a system transports a plurality of UDP datagrams from a sending application to a receiving application by creating a TCP tunnel between a TCP sending-end and a TCP receiving-end, encapsulating the datagrams in TCP packets at the TCP transmitting-end, transmitting the TCP packets via the TCP tunnel to the TCP receiving-end over a network using a TCP/IP protocol, and extracting the datagrams from the TCP packet and forwarding the extracted datagrams to the receiving application. The TCP tunnel may provide the same delay and responsiveness as UDP protocol. The TCP receiving-end may detect when a packet is missing and request retransmission when a packet is missing, so that the TCP sending-end retransmits the missing packets;
Vassiliev (US 2016/0173104 A1), which directed to a forwarding plane comprising a scalable array of field programmable gate array (FPGA) devices, a 
Bhatia et al. (US 2018/0267870 A1), which directed to management node failover systems and methods includes two management devices and a detection and reversal device. Each of the two management devices has a processor and a non-volatile memory storing computer executable code. The two management devices function respectively as an active node and a passive node. The detection and reversal device monitors status of the active node. When the active node fails, the detection and reversal device sends an activation signal to the passive node. The passive node, in response to receiving the active signal, switches from the passive node to the active node.
None of these references, take alone or in combination, teaches the claims as, “re-assembling the received TCP and the received UDP, wherein the re- assembling is based on the sequence number of the plurality of fragments; checking the re-assembled UDP for a missing sequence of fragments and requesting a re-transmission of the missing sequence of re-assembled UDP over a TCP channel from a plurality of third party application” and “transmitting the complete message with plurality of sequence numbers from the active FPGA middleware framework to a passive FPGA middleware framework for maintaining a real-time and dynamic synchronization of the received IP 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GUANG W. LI
Primary Examiner
Art Unit 2478



August 14, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478